 L.M. BERRY AND COMPANY217L.M. Berry and CompanyandOffice&ProfessionalEmployees InternationalUnion Local No. 9,AFL-CIO,Petitioner.Case 30-RC-1607July 14, 1972DECISION AND DIRECTION OFELECTIONBY MEMBERSFANNING, KENNEDY, ANDPENELLOUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,as amended, ahearing was held before Hearing Officer Alan S.Brostoff. Following the hearing the Regional Direc-tor for Region 30, pursuant to Section 102.67 of theNational Labor Relations Board Rules and Regula-tionsand Statements of Procedure, Series 8, asamended, transferred this case to the Board fordecision. Thereafter, the Employer and the Petitionerfiled briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this porceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, including thebriefs of the parties, the Board finds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepoliciesof the act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) and2(6) and (7) of the Act.4.The appropriate unit. There is no history ofcollective bargaining for the employees sought to berepresented herein.The Petitioner seeks to represent a unit of allpremise sales and telephone sales employees em-ployed by the Employer at its Milwaukee, Wisconsin,office, but excluding all other employees, such asclerical employees, professional employees, artists,confidential employees,miscellaneous employees,janitor,maid, office boy, guards, and supervisors asdefined in the Act. The Employer contends that theunit sought by the employer is inappropriate in thatthe appropriate unit is all the employees at theMilwaukee location of the Company, excludingmanagerialemployees,confidentialemployees,guards, and supervisors as defined in the Act.Alternatively, the Employer contends that, if the198 NLRB No. 39Board finds that a separate unit of sales personnel isappropriate, the five clerical workers assigned direct-ly to sales and working in the immediatesales area ofthe building should be included in the unit.Finally, the Petitioner contends that five individu-als,Anderson, Deno, Dohmann, Van Wormer, andWilliamson, are not supervisors within themeaningof the Act, while the Employer contends that theyare supervisors.The Employer is an Ohio corporation with its homeoffice in Dayton, Ohio. It is engaged in the sale oftelephone directory advertising in several States. TheEmployermaintains two permanentlocations inWisconsin. One locationis inMilwaukee and thesecond is in La Crosse. The Employer's Milwaukeelocation, which is the only location involved herein,isresponsible for selling and servicing "YellowPages" advertising for theWisconsin TelephoneCompany throughout the State of Wisconsin. Tem-porary offices are set up in other locations duringsales campaigns or canvasses of the area. The LaCrosse office primarily services accounts that pertainto independent telephone companies.The table of organization at its Milwaukee officeincludesaWisconsinmanager, a west districtmanager, and an east district manager who directcanvassing in those areas of the State of Wisconsin.There is also a Milwaukee manager who directs thecanvassing in that city and its environs. Directlyunder the Milwaukee manager are four district salesmanagers and five supervisors. Also at its Milwaukeeoffice, the Employer employs four basic classifica-tions which are staffed by approximately 41 premisesalesmen,22 telephonesalesgirls,52 clericals, and 9artists.The Employer'ssalescampaign for solicitingcustomers for advertisements into the "YellowPages" is referred to as a "canvass." The canvassingof the districts is performed by teams who operate inthe various communities. The size of the teams mayvary from 4 to 6 premise salesmen with a supervisorin the smaller directories, to as many as 28 salesmenin the Milwaukee directory, which is the largestdirectory inWisconsin and requires nearly 6 monthsto complete. The districtsalesmanagersdirect all ofthe soliciting within their individual districts. Howev-er, in certain smaller directories or temporary offices,canvassing has been directed, on occasion, by asupervisor.Premise salesmen are assigned to the variousdirectories until the completion of the sales campaignin that area, at which time they are assigned toanother directory or sales campaign. They arecompensated on a commission basis which dependsupon the revenues obtained from the variousaccounts.The telephone sales employees conduct 218DECISIONSOF NATIONALLABOR RELATIONS BOARDtheir sales campaigns by telephone. They are paid onthebasisof commissions earned and they aresupervised by the telephone sales manager. Unlikethe premise sales employees, the telephone salesemployees do not leave the office to solicit custom-ers.The Milwaukee sales campaign is headed by theMilwaukee area manager or canvass manager,Arthur Cerqua. Directly under Cerqua are fourdistrict sales managers who direct the canvassing infourMilwaukee districts designated south No. 1,south No. 2, north No. 1, and north No. 2. There are5 supervisors and 24 salesmen, 6 in each of the 4districts.Preparation for the Milwaukee canvass begins inJune and involves the preparing of visual aids,promotional material, and market cards by the salespromotion department. Two clerks assist the salespromotion manager in this task. In September, thepremise salesmen start coming in from other can-vasses that are nearing completion. The telephonesalespeople are notified of the start of the canvass byMiss Balistreri, the telephone sales manager. Train-ing and orientation meetings are held and they areattended by both premise salesmen and telephonesalespeople.Telephone salesgirls are occasionallyassigned to premise sales.As. set forth above, the Petitioner seeks a unit of allpremise sales and telephone sales employees, butexcluding all other employees. The Employer con-tends that only an overall unit, including salesemployees, clericals, and artists, is appropriate. Inaddition, the Employer contends that, if the Boardfinds that a separate unit of sales personnel isappropriate, those five clerical workers assigneddirectly to sales and working in the immediate salesarea of the Employer's Milwaukee office buildingshould be included.The Employer would support its contention thatonly an overall unit is appropriate on grounds that itsoperation exists for one purpose only and that is tosell advertising for Wisconsin Telephone Company;allof its employees participate in that effort ascomponent parts of a completely integrated system;the number of employees is small; and, since itsemployees are devoted to one single aim andaccomplishment, they should not be fragmented forcollective-bargaining purposes. We disagree.The Board has often held in other industries thatsalesmen have a community of interest sufficient toconstitute a separate appropriate unit for collective-bargaining purposes.' The record shows that thosefactors relied on by the Board in other industries infinding a separate unit of salesmen appropraite arealso present herein including seperate interests anddifferentworking conditions.We note that, unlikethe other employees herein, the premise sales andtelephone sales employees must pass a hiring test,they must take a 2-week training course in Dayton,they must meet established quotas, they are primarilyengaged in selling advertising to customers, they arepaid on the basis of commissions, and they do notreceive overtime pay. Moreover, we note that bothparties agree to the propriety of joining premise salesand telephone sales employees in a single unit. Onthe basis of the foregoing and the entire record, wetherefore find that a separate unit of premise salesand telephone sales employees is appropriate for thepurposes of collective bargaining.In determining which employees are to be includedin the unit, the Petitioner would exclude and theEmployer argues for the inclusion of the one part-timeand nine full-time artists.The Employercontends that the artists are deeply involved in thesales production process and that their activities areintegrated and interrelated with those of the salespersonnel.The record shows that the artists work in a separateart department located on the second floor of theEmployer'sMilwaukee office building. They aresupervised by the art director. The artists are paid asalary and perform duties which include the prepara-tion of speculative copy for the sales employees, theprocessing of completed artwork and copy for thesalesforce to send to the engraver, and thepreparation of promotional material and contestcharts.When a salesman receives an account he contactsthe customer to discuss his needs and requests and toget ideas for artwork or layouts that may be ofinterest to the customer for insertion in the nextdirectory.After the salesman returns to the salesoffice, he prepares a speculative copy which he sendsto the art department. Thereafter, the art departmentreturns the improved speculative copy to exhibit tothe customer. After the customer approves, the artistsprepare the final artwork in the form in which it willappear in the directory, to be forwarded to theengraver.The artists also prepare promotionalmaterialwhich includes visual aids used by premise salesmenand telephone sales girls for displaying to customers.Artists also make charts and posters for use withintheEmployer's offices in connection with salescontests.On occasion, artists have been assigned towork at temporary offices other than the Milwaukeeoffice.Also artists have accompanied premise sales-men while calling on customers. Unlike the premiseILeisureWorld Sales Corporation,163 NLRB 668,NeptuneBroadcastingCompany,94 NLRB 1052 CfInterstateSupply Company,117 NLRB 1062 L.M. BERRY AND COMPANYsalesmen or the telephone salesgirls who work on acommission basis, the artists receive a salary. Thereisno evidence that artists transfer to sales work.It is clear from the record that the artists haveseparate supervision and different skills from that ofthe sales employees and are paid on a different basis.We find that the duties and working conditions ofthe artists are sufficiently different from those of thepremise sales and the telephone sales employees topreclude a finding that they must be included in thesame unit. Accordingly, and as Petitioner has notsought to represent the artists, we shall exclude themfrom the unit.The Employer would include the 52 clericalemployees because the clerical functions are interre-lated parts of a single integrated sales operation, anditisimportant to the Employer to maintain thisstructure. The Petitioner would exclude them.The record shows that there are several secretarieswho are assigned to individuals in management; i.e.,one secretary is assigned to Welch, the Wisconsinmanager, one clerical is under the supervision of theartdirector,and another is assigned to the artdepartment and is engaged in maintaining prod-uction records for artists and keeping a record ofengravings sent to the engraver. There are threeclericals assigned to telephone sales and supervisedby the telephone sales manager. They maintainrecords, "pull accounts" for telephone sales, andhandle the mailing of ads to customers. Two clericalsare assigned to premise salesmen and their dutiesinvolvemaintaining charts in the sales office,checking accounts, and making a daily "Berry"report which reflects the activity of the salespeopleand the sales campaign. There are two clericalsassigned to sales promotion and they prepare salesaids, contest records, and promotional material andpublish a monthly newsletter for employees. Thebalance of the clerical employees work in a separatearea on the second floor of the Employer's offices,and they are supervised by the office manager andthe assistant office manager. These clericals preparesales contracts and material for use by premisesalesmen and telephone salesgirls on each salescampaign; they process sales material includingcontracts as a canvass progresses; and they gathersalesmaterial and forward it to the telephonecompany for checking before the material is sent tothe printer. All clericals are paid a salary.Some clericals handle incoming calls from custom-ers if they are able to do so, otherwise they refer themto the salespeople or fill out a memorandum. At therequest of premise salesmen or telephone salesgirls,clericalsmail testimonial letters and sales aids to2Firemen'sFund Insurance Company,173NLRB 982,AmericanAutomobile Association,WisconsinDivision,172NLRB No. 131, and219customers.At the start of any given canvass, theclericals divide the market between premise sales,telephone sales, and customers who are to becontacted by mail. The clericals prepare and mail theletters to customers.Although there have been five transfers from salesto clerical and clerical to sales, there is no showingthat this occurs with any frequency.While the record reveals that the clericals areengaged in daily work tasks which necessarily bringthem into contact with the premise sales andtelephone sales employees and that they performclerical tasks related to the sales campaign, we findthat the clericals do not have the same employmentinterests as the premise sales and telephone salesemployees in view of their separate supervision,different method of compensation, different workingconditions, lack of transfer to sales positions, and thefacts that clericals do not have to pass hiring tests ormeet quotas. Moreover, it is the normal practice oftheBoard not to include clericals in other units.2Accordingly, we find an insufficiently close commu-nity of interests existing between office clericals andthe premise sales and telephone sales employees torequire their inclusion in the sales unit, and we shallexclude them.As noted above, the Employer would include in theunit the five clericals who are assigned to sales. Therecord discloses that there are three clericals assignedto telephone sales and they report to the telephonesalesmanager. They maintain records, pull accountsfor telephonesales,handle the mail, and performvarious other clerical duties.There are two clericals assigned to premise sales-work. They report to the Milwaukee area manager.One clerical maintains contest charts and records inthe sales office and checks accounts for possibleerrors.The other clerk assigned to premise salesmakes a daily report called a "Berry" report whichreflects the activity of the salespeople and the entiresales campaign. In addition, this clerk works on aflash report which indicates the status of the canvass.The record, however, fails to support a finding thatthe interests and working conditions of these fiveclericals are any more similar to the telephone salesand premise sales employees than, or that they areany different from, those of the other clericals. Inview of the great disparity in working conditions,compensation, and skills between the sales employ-ees and the five clericals, we find that the work of thefive clericals assigned to saleswork is more closelyallied to that of the other clerical employees whomwe have excluded from the unit. We shall thereforeexclude these five clericals from the unit.Neptune Broadcasting Company, supra 220DECISIONSOF NATIONALLABOR RELATIONS BOARDThe parties are in disagreement as to the status ofAnderson,Deno,Dohmann, Van Wormer, andWilliamson.The Petitioner would include thembecause they are not supervisors under the Act. TheEmployer contends they are classifiedas salessupervisors; that they are supervisors within themeaningof the Act; and that they should beexcluded.As set forth above, the Milwaukeesalescampaignor canvass is conducted by a canvass manager, 4districtsalesmanagers,5 sales supervisors, and 24salesmenor 6 in each of the 4 districts.The record shows that the sales supervisors havebeen referred to as team captains or line supervisorsand that such terms are synonomous with the presentsupervisor term; they do not have authority to hire,discharge, or promote employees; they do not assignsalesmen;they have no authority to suspend sales-men; they spend 6 or 7 hours of each 8-hour daysellingby themselves, or 30 hours of a 40-hourworkweek; 93 percent of the supervisors' earningsare from selling and the supervisors are generallysalesemployees with long service who have gathereda lot of experience.The record also shows that the supervisors receiveextra compensation in the form of a fixed sum"override," that they receive 10 percentmorecommission than thesalesmen,and that on occasiona supervisor may be in charge of a canvass.While there is evidence that the supervisors receiveextra compensation, and at times a supervisor maybe in charge of a canvass, the Employer's customarypractice is for the supervisor to assist the districtmanager who is primarily responsible for his entiredistrict.There is no evidence that supervisors areplaced in charge of canvasses on a regular basis, orthat such departure from the Employer'snormalpractice involves anything other than small directo-ries.Moreover, a district manager is always assignedto a directory, in addition to the supervisor.Under the foregoing circumstances, and particular-ly as sales supervisors perform the same functions asthe premisesalesemployees, they are compensatedon the same basis by commission, and they also workunder the immediate supervision of the district salesmanagers who have authority to hire, make workassignments, and suspend and discharge employees,we find that the sales supervisors are the mostexperiencedsalesemployees who direct less experi-enced sales employees.3 We agree with the Petitionerthat Anderson, Deno, Dohmann, Van Wormer, andWilliamson are not supervisors within themeaningof the Act, and we shall, therefore, include them inthe unit.Accordingly, we find that the following employeesconstitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act:All premise sales and telephone sales employees,including sales supervisors, employed by theEmployer at its location at 4757 North 76 St.,Milwaukee,Wisconsin, excluding office clericalemployees, artists, professional employees confi-dential employees, janitor, maid, office boy, allother employees, guards and supervisors asdefined in the Act.[DirectionofElection andExcelsiorfootnoteomitted from publication.]3RCA Corporation,184NLRB No 63, We note that in a pnorand were not supervisors within the meaning of the Act. Moreover, thisproceeding in 1969,not published and involving a different petitioner, therecord shows that the duties of the sales supervisors have not changedEmployer took the position therein that the sales supervisors wereleadmen